Case 2:17-cv-04261-KM-JBC Document 167 Filed 12/27/19 Page 1 of 12 PageID: 6651




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


  DVL, INC. AND DVL KEARNY                          :
  HOLDINGS, LLC                                     :
              Plaintiffs/Counterclaim               :
              Defendants                            :
        v.                                          :   Civil Action No. 2:17-cv-04261 (KM) JBC)
                                                    :
  CONGOLEUM CORPORATION and BATH                    :
  IRON WORKS CORPORATION,                           :
           Defendants/Counterclaim                  :   PLAINTIFFS’ RESPONSE TO
           Plaintiffs                               :   COUNTERCLAIM OF DEFENDANT
                                                    :   BATH IRON WORKS CORPORATION
                                                    :
                                                    :
                                                    :


        Plaintiffs, DVL, Inc. (“DVLI”) and DVL Kearny Holdings, LLC (“DVLK”) (together

 “Plaintiffs” or “DVL”), by and through their attorneys, Zarwin Baum DeVito Kaplan Schaer &

 Toddy P.C., hereby respond to the Counterclaim of defendant, Bath Iron Works Corporation

 (“BIW”), and state as follows:

                                       INTRODUCTION

         1.      Admitted.

         2.      Denied.

         3.      Plaintiffs are without knowledge or information sufficient to admit or deny the

 allegations of this Paragraph, and therefore deny same.

         4.      The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.
Case 2:17-cv-04261-KM-JBC Document 167 Filed 12/27/19 Page 2 of 12 PageID: 6652



                                           PARTIES

         5.      Plaintiffs are without knowledge or information sufficient to admit or deny the

 allegations of this Paragraph, and therefore deny same.

         6.      Admitted.

                                JURISDICTION AND VENUE

         7.      The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         8.      The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

                                    FACTUAL BACKGROUND

         9.      Admitted.

         10.     Admitted.

         11.     Plaintiffs admit that they filed an amended complaint against BIW, but deny

 any characterizations as to why.

         12.     Admitted.

         13.     Denied.

         14.     Denied.

         15.     Denied.

         16.     Denied.

         17.     Denied.

         18.     Denied.




                                                 2
Case 2:17-cv-04261-KM-JBC Document 167 Filed 12/27/19 Page 3 of 12 PageID: 6653



         19.      Denied.

         20.      Denied.

         21.      Denied.

         22.      Denied.

         23.      Denied.

         24.      The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         25.      Plaintiffs are without knowledge or information sufficient to admit or deny

 the allegations in the first four sentences of this Paragraph, and therefore deny same. The

 remaining allegations contained in this Paragraph constitute legal conclusions to which no

 response is required, and Plaintiffs therefore neither admit nor deny same.

                      CLAIM 1: CONTRIBUTION UNDER CERCLA

         26.      Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated at

 length herein.


         27.      The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         28.      The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         29.      The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         30.      Denied.




                                                   3
Case 2:17-cv-04261-KM-JBC Document 167 Filed 12/27/19 Page 4 of 12 PageID: 6654



         31.      The allegations contained in this Paragraph constitute legal conclusions

 to which no response is required, and Plaintiffs therefore neither admit nor deny same.

         32.      The allegations contained in this Paragraph constitute legal conclusions

 to which no response is required, and Plaintiffs therefore neither admit nor deny same.

         33.      The allegations contained in this Paragraph constitute legal conclusions

 to which no response is required, and Plaintiffs therefore neither admit nor deny same.

         34.      The allegations contained in this Paragraph constitute legal conclusions

 to which no response is required, and Plaintiffs therefore neither admit nor deny same.

        WHEREFORE, Plaintiffs demand:

       a)      Dismissal of BIW’s Counterclaim with prejudice;

       b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

               fees; and

       c)      Such other relief as the Court may deem just and appropriate.

                              CLAIM 2: DECLARATION JUDGMENT
                                       UNDER CERCLA
         35.    Plaintiffs repeat the responses of the preceding Paragraphs as if fully
 restated at length herein.
         36.    The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         37.    The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

        WHEREFORE, Plaintiffs demand:

        a)      Dismissal of BIW’s Counterclaim with prejudice;




                                                  4
Case 2:17-cv-04261-KM-JBC Document 167 Filed 12/27/19 Page 5 of 12 PageID: 6655



        b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

                fees; and

        c)      Such other relief as the Court may deem just and appropriate.

                               CLAIM 3: CONTRIBUTION UNDER THE
                                NEW JERSEY SPILL COMPENSATION
                                         & CONTROL ACT

         38.         Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

 at length herein.

         39.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         40.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         41.         Denied.

         42.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same. To the

 extent the allegations are factual in nature, they are denied.

         43.         Plaintiffs are without knowledge or information sufficient to admit or deny

 the allegations of this Paragraph, and therefore deny same.

         44.         The allegations contained in this Paragraph constitute legal conclusions to which

 no response is required, and Plaintiffs therefore neither admit nor deny same.

         45.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         46.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.



                                                      5
Case 2:17-cv-04261-KM-JBC Document 167 Filed 12/27/19 Page 6 of 12 PageID: 6656



        WHEREFORE, Plaintiffs demand:

        a)      Dismissal of BIW’s Counterclaim with prejudice;

        b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

                fees; and

        c)      Such other relief as the Court may deem just and appropriate.

                     CLAIM 4: CONTRIBUTION UNDER THE NEW JERSEY
                        JOINT TORTFEASORS CONTRIBUTION LAW

         47.         Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

 at length herein.

         48.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         49.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         50.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same. To the

 extent the allegations are factual in nature, they are denied.

         51.         Plaintiffs are without knowledge or information sufficient to admit or deny

 the allegations of this Paragraph, and therefore deny same.

         52.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

        WHEREFORE, Plaintiffs demand:

        a)      Dismissal of BIW’s Counterclaim with prejudice;

        b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

                fees; and


                                                      6
Case 2:17-cv-04261-KM-JBC Document 167 Filed 12/27/19 Page 7 of 12 PageID: 6657



        c)      Such other relief as the Court may deem just and appropriate.

                     CLAIM 5: CONTRIBUTION UNDER THE NEW JERSEY
                            COMPARATIVE NEGLIGENCE ACT

         53.         Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

 at length herein.

         54.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         55.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         56.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same. To the

 extent the allegations are factual in nature, they are denied.

         57.         Plaintiffs are without knowledge or information sufficient to admit or deny

 the allegations of this Paragraph, and therefore deny same.

         58.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same. To the

 extent the allegations are factual in nature, they are denied.

        WHEREFORE, Plaintiffs demand:

        a)      Dismissal of BIW’s Counterclaim with prejudice;

        b)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

        fees; and

        c)             Such other relief as the Court may deem just and appropriate.




                                                      7
Case 2:17-cv-04261-KM-JBC Document 167 Filed 12/27/19 Page 8 of 12 PageID: 6658



                                 CLAIM 6: CONTRIBUTION UNDER
                                     UNJUST ENRICHMENT

         59.         Plaintiffs repeat the responses of the preceding Paragraphs as if fully restated

 at length herein.

         60.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         61.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same. To the

 extent the allegations are factual in nature, they are denied.

         62.         Plaintiffs are without knowledge or information sufficient to admit or deny

 the allegations of this Paragraph, and therefore deny same.

         63.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         64.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same.

         65.         The allegations contained in this Paragraph constitute legal conclusions to

 which no response is required, and Plaintiffs therefore neither admit nor deny same. To the

 extent the allegations are factual in nature, they are denied.

        WHEREFORE, Plaintiffs demand:

        d)      Dismissal of BIW’s Counterclaim with prejudice;

        e)      Reimbursement of all litigation costs and fees, including reasonable attorneys’

                fees; and

        f)      Such other relief as the Court may deem just and appropriate.




                                                      8
Case 2:17-cv-04261-KM-JBC Document 167 Filed 12/27/19 Page 9 of 12 PageID: 6659



                                   AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

                                     (Failure to State a Claim)

         BIW’s Counterclaim fails to state claims upon which relief may be granted and

  therefore should be dismissed.

                             SECOND AFFIRMATIVE DEFENSE

                                      (Compliance with Law)

         Plaintiffs complied with all applicable rules and regulations.

                              THIRD AFFIRMATIVE DEFENSE

                                       (Frivolous Litigation)

         BIW’s Counterclaim is frivolous and is filed merely to harass Plaintiffs and seek

  financial gain from a “deep pockets” party.

                            FOURTH AFFIRMATIVE DEFENSE

                                (Improperly Named Defendant)

         Plaintiffs are not proper defendants in any action alleging violation of the laws

  referenced in the Counterclaim and, therefore, the Counterclaim in this action must be

  dismissed.

                              FIFTH AFFIRMATIVE DEFENSE

                                         (Unclean Hands)

         BIW’s claims for relief are barred by the Doctrine of Unclean Hands.

                              SIXTH AFFIRMATIVE DEFENSE

                                   (Failure to Mitigate Damages)

         BIW’s claims are barred by reason of its failure to reasonably mitigate its damages.




                                                 9
Case 2:17-cv-04261-KM-JBC Document 167 Filed 12/27/19 Page 10 of 12 PageID: 6660



                               SEVENTH AFFIRMATIVE DEFENSE

                                      (Assumption of the Risk)

          BIW assumed the risks inherent in the activities engaged in by itself and Congoleum

   and, therefore, the Counterclaim in this action must be dismissed.

                               EIGHTH AFFIRMATIVE DEFENSE

                                        (Comparative Fault)

          All rights which BIW herein may have had with respect to the subject matter of this

   litigation were waived by its own acts and wrongful conduct.

                                   NINTH AFFIRMATIVE DEFENSE

                                       (Malicious Prosecution)

          BIW has intentionally, willfully and maliciously instituted the within action for

   purposes of coercing and compelling some settlement to which BIW is not entitled to and,

   therefore, the Counterclaim in this action should be dismissed.

                               TENTH AFFIRMATIVE DEFENSE

                                       (Statute of Limitations)

          BIW’s claims are barred by applicable statutes of limitations, statutes of repose, or

   other applicable limitations.

                             ELEVENTH AFFIRMATIVE DEFENSE

                                                (Laches)

          BIW’s claims are barred by the doctrine of laches.
                               TWELFTH AFFIRMATIVE DEFENSE

                                               (Bad Faith)

          BIW’s claims have been instituted in bad faith and solely for the purpose of seeking

   an unfair and unsubstantiated settlement.


                                                   10
Case 2:17-cv-04261-KM-JBC Document 167 Filed 12/27/19 Page 11 of 12 PageID: 6661



                          THIRTEENTH AFFIRMATIVE DEFENSE

                                               (Estoppel)

          BIW should be estopped from bringing its counterclaim due to its own prior wrongful,

   negligent and inappropriate acts and conduct with regard to the subject matter and, therefore,

   the Counterclaim in this action should be dismissed.

                          FOURTEENTH AFFIRMATIVE DEFENSE

                                          (Other Defenses)

          Plaintiffs reserve the right to interpose such other separate defenses as continuing

   investigation and discovery may indicate.

                                                Respectfully submitted,

                                                ZARWIN BAUM DeVITO KAPLAN
                                                SCHAER & TODDY P.C.

                                       By:      /s/ Eitan D. Blanc
                                                Anthony R. Twardowski, Esquire
                                                Eitan D. Blanc, Esquire
                                                Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.
                                                1818 Market Street, 13th Floor
                                                Philadelphia, PA 19103
                                                Phone: (215) 569-2800
                                                Fax: (215) 569-1606
                                                Attorneys for Plaintiffs, DVL, Inc. and DVL
                                                Kearny Holdings, LLC

 Dated: December 27, 2019




                                                  11
Case 2:17-cv-04261-KM-JBC Document 167 Filed 12/27/19 Page 12 of 12 PageID: 6662




                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY

  DVL, INC. AND DVL KEARNY                                :
  HOLDINGS, LLC                                           :     Civil Action No. 2:17-cv-04261 (KM) JBC)
              Plaintiffs/Counterclaim Defendants          :
         v.                                               :
  CONGOLEUM CORPORATION and BATH                          :
  IRON WORKS CORPORATION,                                 :     CERTIFICATE OF SERVICE
              Defendants/Counterclaim                     :
              Plaintiffs                                  :
                                                          :

         I, Eitan D. Blanc, Esquire, do hereby certify that on the date set forth below, I did cause to be

 served upon counsel listed below, a true and correct copy of Plaintiffs’ Response to Counterclaim of

 Defendant Bath Iron Works Corporation by ECF, as follows:

  Camille V. Otero, Esquire                              Ralph J. Marra
  Kevin W. Weber, Esquire                                Thomas R. Calcagni
  Jordan Asch, Esquire                                   Eric T. Kanefsky
  Gibbons P.C.                                           CALCAGNI & KANEFSKY, LLC
  One Gateway Center
                                                         1085 Raymond Boulevard, 14th Floor
  Newark, NJ 07102
  Attorneys for Congoleum Corporation
                                                         Newark, NJ 07102
                                                              and
                                                         Wade Thompson, Esquire
                                                         Sarah Futernick, Esquire
                                                         Catherine Steege, Esquire
                                                         John VanDeventer, Esquire
                                                         Michael Doornweerd, Esquire
                                                         Jenner & Block, LLP
                                                         353 N. Clark Street
                                                         Chicago, IL 60654
                                                         Attorneys for Bath Iron Works Corporation


                                                   ZARWIN, BAUM, DeVITO, KAPLAN,
                                                   SCHAER & TODDY, P.C.

                                                   BY:        /s/ Eitan D. Blanc
                                                              EITAN D. BLANC, ESQUIRE
                                                              Attorney I.D. No. 023462007
                                                              1818 Market Street, 13th Floor
                                                              Philadelphia, PA 19103
                                                              215-569-2800 – Phone
                                                              215-569-1606 – Fax
                                                              Attorney for Plaintiffs
 Dated: December 27, 2019                                     DVL, Inc. and DVL Kearny Holdings, LLC
